                                Case 17-05661   Doc 61-1        Filed 01/10/19       Entered 01/10/19 12:08:31               Desc Exhibit
                                                       EXHIBIT A: Unclaimed Debtor
                                                                           Page    Returns
                                                                                1 of 1     on Closed Cases
                                                             Office of Tom Vaughn Chapter 13 Trustee

Count Case No      Debtor                   Claimant                            Amount           Explanation
    1 17 b 05661   Ivans, Daniel M          Daniel M Ivans                         $144,699.30 Check issued to debtor returned refused. Unable to forward.
                                            8500 N Lincoln Ave #313
                                            Skokie IL 60077




                                                                                   $144,699.30



                                                                               1
